Case 1:20-cv-00854-PLM-RSK ECF No. 62, PageID.728 Filed 09/21/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

LAMAR BURTON, #495156,                   )
                Plaintiff,               )
                                         )      No. 1:20-cv-854
v.                                       )
                                         )      Honorable Paul L. Maloney
MICHIGAN DEPARTMENT OF                   )
CORRECTIONS, ET AL.,                     )
                 Defendant.              )
                                         )

                                     JUDGMENT

      This Court has resolved all pending claims in this lawsuit. As required by Rule 58 of

the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.


Date: September 21, 2021                                    /s/ Paul L. Maloney
                                                               Paul L. Maloney
                                                               United States District Judge
